Title: To George Washington from William Greene, 8 March 1780
From: Greene, William
To: Washington, George


          
            Sir
            Warwick State Rhode Island &c. March 8th 1780
          
          I have the Pleasure to inform you that The General Assembly at their Sessions held on the fourth Monday of last Month, In consequence of a late Resolution of Congress apportioning to the United States their Several Quotas of Men for the Ensuing Campaign did pass a resolve that this State shall Raise their Quota agreable to said Resolution which is Eight Hundred and Ten Men including those already Raised in Colonel Greenes and Angels Regiments, and for their encouragement to ingage in the Service during the War they are to receive three Hundred Dollars as a Bounty from this State in Addition to that given by the United States and their wages to be made equal with Silver reckoning them to be the same as they ware at the

commencment of the War. In consequence of which I am requested by said Assembly to apply to your Excellency for One of those Regiments to be Stationed within this State the Ensuing Campaign, And when you consider the former and Present Exertions of this State to compleat the number of Men apportioned to them considering the smallness of it and likewise its expos’d Situation and that this Propotion is much larger then what have heretofore been Called upon by Congress to Raise in former Campaigns, I flatter my self you will think this request reasonable. I am with very great Esteem your Excellency’s most Obedient and most Humble Servt
          
            W. Greene
          
        